                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PETER STROJNIK,                                     Case No. 19-cv-02529-SVK
                                   8                    Plaintiff,
                                                                                             ORDER REGARDING
                                   9             v.                                          JANUARY 21, 2020 ORDER
                                                                                             TO SHOW CAUSE HEARING
                                  10     MIRABEL HOTEL AND RESTAURANT
                                         GROUP LLC,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On May 10, 2019, Peter Strojnik, Sr. (“Plaintiff”) filed the instant action against Mirabel

                                  14   Hotel and Restaurant Group LLC (“Defendant”) alleging violations of the Americans with

                                  15   Disabilities Act (“ADA”), the California Unruh Civil Rights Act, the California Disabled Persons

                                  16   Act, and negligence per se. Dkt. 1. Service was timely and Defendant filed its answer on

                                  17   June 25, 2019. Dkt. 5.

                                  18          ADA actions in this District governed by General Order (“G.O.”) 56. See G.O. 56. G.O.

                                  19   56 requires, in part, that the parties complete an in-person joint site inspection within 60 days of

                                  20   service of the complaint. G.O. 56 ¶ 7. The docket reflects no activity in this case since

                                  21   Defendant’s answer was filed on June 25, 2019. Accordingly, on December 16, 2019, the Court

                                  22   ordered the parties to file a joint status report by January 3, 2020 detailing their compliance with

                                  23   G.O. 56. Dkt. 11. The Court also ordered the parties to appear on January 7, 2020 for an initial

                                  24   case management conference. Id. No status report was filed and neither party appeared at the

                                  25   case management conference. Dkt. 13.

                                  26          On January 7, 2020, the Court ordered the parties to show cause why this case should not

                                  27   be dismissed for failure to prosecute. Dkt. 12. The parties were ordered to file a written response

                                  28   to the order by 12:00 p.m. on January 17, 2020 and were further ordered to appear before the
                                   1   Court on January 21, 2020. Id. On January 17, 2020, Defendant filed a response to this Court’s

                                   2   order to show cause. Dkts. 19, 20. The Court did not receive a response from Plaintiff. Both

                                   3   parties appeared before the Court on January 21, 2020. Having heard the parties’ written and oral

                                   4   responses to this Court’s order to show cause, the Court ORDERS as follows:

                                   5          This Court is gravely concerned with the parties’ lack of diligence in completing the

                                   6   provisions of G.O. 56. The Court will, however, give the parties a short extension to comply with

                                   7   the requirements of G.O. 56. The Court cautions Plaintiff that failure to comply with the

                                   8   following deadlines will result in the dismissal of this case.

                                   9          The parties must complete their initial disclosures, including production of identified

                                  10   documents, pursuant to G.O. 56 ¶ 4 by February 4, 2020. These initial disclosures and

                                  11   productions must include documents that support Plaintiff’s claim of disability under the ADA.

                                  12          The parties must complete the joint site inspection pursuant to G.O. 56 ¶ 7 by February
Northern District of California
 United States District Court




                                  13   11, 2020. If the parties agree that the joint site inspection is not necessary, the parties may

                                  14   proceed directly to the required in-person settlement meeting pursuant to G.O. 56 ¶ 8. For both

                                  15   the joint site inspection and the settlement meeting, both of which will take place in the Northern

                                  16   District of California, Plaintiff must fund his own travel costs.

                                  17          The Court reminds the parties that all discovery and motion practice (except for motions

                                  18   under Rule 12(b)) are stayed pursuant to G.O. 56 ¶ 3. Requests to conduct specific discovery,

                                  19   including the Plaintiff’s deposition, or to file any other motion may be made by stipulation and

                                  20   proposed order under Civ. L.R. 7-12 or by filing a Motion for Administrative Relief under

                                  21   Civ. L.R. 7-11.

                                  22          SO ORDERED.

                                  23   Dated: January 21, 2020

                                  24

                                  25
                                                                                                        SUSAN VAN KEULEN
                                  26                                                                    United States Magistrate Judge
                                  27

                                  28
                                                                                          2
